Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 29, 2021

                                       No. 04-21-00383-CR

                                    Zepatrick Lee CARTER,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 573322
                        Honorable Rosie S. Gonzalez, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due on October 18, 2021. Appellant was then represented
on appeal by appointed counsel, Ms. Jessica Gonzalez. On October 19, 2021, Ms. Gonzalez filed
a motion for extension of time requesting a 90-day extension to file appellant’s brief so that she
could withdraw and new counsel could be appointed by the trial court. On October 20, 2021, we
denied the request for extension of time and abated this case while the trial court considered Ms.
Gonzalez’s withdrawal and appointment of new counsel.

        On October 21, 2021, the trial court appointed new counsel. On October 28, 2021, newly
appointed counsel filed a motion to recalculate current due date for filing of appellant’s initial
brief to thirty days after the record is complete. The motion indicates newly appointed counsel
filed a designation of record for appeal on October 22, 2021. Because of technical issues in the
court’s system at the time the motion was drafted, newly appointed counsel could not access the
records associated with this case to verify that this court has received all records designated by
appellant.

         After reviewing the motion, the designation of record, and the records on file with this
court, it appears all designated items have been filed with this court. The technical issues in this
court’s system have also been resolved. We accordingly lift the abatement and GRANT IN
PART the motion as follows: Appellant’s brief is due no later than November 29, 2021. If
appellant requires additional time to file his initial brief, appellant may file a motion requesting
it. This court will consider the unusual circumstances of this case in disposing of such a motion.
                                              _________________________________
                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court